                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 ANTHONY ROBINSON,                            )
                                              )
         Plaintiff,                           )
                                              )        Case No. 2:17-cv-2674-JPM-dkv
 v.                                           )
                                              )
 EEOC; WILLIS MARTIN, Interviewer;            )
 AUDREY BONNER; JAN MITCHELL,                 )
                                              )
        Defendants.                           )
                                              )


      ORDER ADOPTING THE REPORT AND RECOMMENDATION TO GRANT
                   DEFENDANTS’ MOTION TO DISMISS



       Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge

Diane K. Vescovo on August 28, 2019. (ECF No. 36.) In the Report and Recommendation, the

Magistrate Judge recommends that Defendants’ Motion to Dismiss Complaint as Moot (ECF No.

34) pursuant to Federal Rule of Civil Procedure Rule 12(b)(1) be granted. (ECF No. 36 at

PageID 261, 266.)


       “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). Plaintiff Anthony Robinson has not filed any objections to the Report

and Recommendation, and the time for filing objections expired on September 11, 2019. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).
       “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.      On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, Defendants’ Motion to Dismiss Complaint as Moot is GRANTED. All claims

asserted by Plaintiff against Defendant are DISMISSED WITH PREJUDICE.


       SO ORDERED, this 22nd day of October, 2019.


                                                      /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
